Citation Nr: 0634851	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1970 to January 1972, 
and active duty for training from July 8 to July 23, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2002 statement, the veteran requested a hearing 
before the Board.  In July 2006 the Board sent a letter to 
the veteran, asking him to clarify his desire to attend a 
hearing before the Board.  In September 2006, the Board 
received a response from the veteran indicating that he 
wished to attend a hearing before the Board at the Reno, 
Nevada RO.

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled for a 
hearing at the RO before a member of the 
Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

